Case 2:19-cv-01690-JS-AYS Document 21 Filed 10/14/20 Page 1 of 3 PageID #: 169



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------X
INNOVATIVE SPORTS MANAGEMENT, INC.,
d/b/a INTEGRATED SPORTS MEDIA,

                        Plaintiff,
                                                       ADOPTION ORDER
            -against-                                  19-CV-1690(JS)(AYS)

JUAN ACEVEDO, individually and as officer,
director, shareholder, and/or principal
of JADS DELI INC., d/b/a JUANITO DELI
BAKERY CAFÉ a/k/a JUANITO’S BAKERY & CAFÉ,
and JADS DELI INC., d/b/a JUANITO DELI
BAKERY CAFÉ a/k/a JUANITO’S BAKERY & CAFÉ,

                    Defendants.
-----------------------------------------X
APPEARANCES
For Plaintiff:      Julie Cohen Lonstein, Esq.
                    Lonstein Law Office, P.C.
                    190 South Main Street
                    P.O. Box 351
                    Ellenville, New York 12428

For Defendants:         No appearance.

SEYBERT, District Judge:

            Plaintiff    Innovative      Sports   Management,     Inc.   doing

business as Integrated Sports Media (“Plaintiff”) commenced this

action on March 25, 2019 asserting violations of the Communications

Act   of   1934,   as   amended,    47   U.S.C.   §§   605   et   seq.   (the

“Communications Act”), the Cable & Television Consumer Protection

and Competition Act of 1992, as amended, 47 U.S.C. §§ 553 et seq.,

and the Copyright Act, 17 U.S.C. § 101 et seq.            (See Compl. D.E.

1.)   On November 22, 2019, Plaintiff filed a motion for a default

judgment against Defendants (Mot., D.E. 18) and on April 2, 2020,
Case 2:19-cv-01690-JS-AYS Document 21 Filed 10/14/20 Page 2 of 3 PageID #: 170



this this Court referred the motion to Magistrate Anne Y. Shields

for a report and recommendation (Apr. 2, 2020 Elec. Order).

            On    June 4, 2020,     Judge      Shields      issued    a   Report    and

Recommendation (“R&R,” D.E. 19) recommending that the Court grant

in part and deny in part Plaintiff’s motion.                  Specifically, Judge

Shields recommended that the Court grant the motion as against

Jads Deli Inc., doing business as Juanito’s Deli Bakery Café (R&R

at 5-7), and deny the motion with respect to the individually-

named defendant, Juan Acevedo (R&R at 7-9).                    Judge Shields also

recommended that the Court award Plaintiff $7,080.00 in damages,

accounting for: (1) $750.00 in statutory damages pursuant to the

Communications Act; (2) $1,500.00 in enhanced damages under the

Communications Act; (3) $750.00 in statutory damages pursuant to

the Copyright Act; (4) $750.00 in damages for willfulness under

the   Copyright        Act;   (5) $1,722.50         in   attorney’s       fees;    and,

(6) $1,607.50 in costs.

            On September 22, 2020, the Court directed Plaintiff to

serve a copy of the R&R to Defendants.                      (Sept. 22, 2020 Elec.

Order.)    On the same day, September 22, 2020, Plaintiff served the

R&R   as   well   as    the   September       22,    2020    Electronic     Order   to

Defendants at their last known addresses.                   (Aff. Serv., D.E. 20.)

            The time to object has expired and no objections to the

R&R have been filed.          Upon careful review and consideration, the

Court finds Judge Shields’ R&R to be comprehensive, well-reasoned,


                                          2
Case 2:19-cv-01690-JS-AYS Document 21 Filed 10/14/20 Page 3 of 3 PageID #: 171



and free of clear error.         Accordingly, the Court ADOPTS the R&R

(D.E. 19) in its entirety and Plaintiff’s motion (D.E. 18) is

GRANTED as against defendant Jads Deli Inc., doing business as

Juanito’s Deli Bakery Café and DENIED as against defendant Juan

Acevedo.    Plaintiff is awarded $7,080.00 in damages, accounting

for:    (1) $750.00     in     statutory     damages     pursuant   to    the

Communications Act; (2) $1,500.00 in enhanced damages under the

Communications Act; (3) $750.00 in statutory damages pursuant to

the Copyright Act; (4) $750.00 in damages for willfulness under

the    Copyright   Act;      (5) $1,722.50   in   attorney’s    fees;    and,

(6) $1,607.50 in costs.

            The Clerk of the Court is respectfully directed to enter

judgment accordingly and mark this case CLOSED.



                                           SO ORDERED.



                                           /s/ JOANNA SEYBERT   ______
                                           Joanna Seybert, U.S.D.J.
Dated: October 13 , 2020
       Central Islip, New York




                                      3
